                                             Case 4:21-cv-03557-KAW Document 22 Filed 08/04/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         KEYHAN MOHANNA,                                   Case No. 4:21-cv-03557-KAW
                                   8                      Plaintiff,                           ORDER TO SHOW CAUSE; ORDER
                                                                                               CONTINUING HEARING ON MOTION
                                   9               v.                                          TO DISMISS
                                  10         WILMINGTON SAVINGS FUND                           Re: Dkt. No. 15
                                             SOCIETY FSB,
                                  11
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            On July 12, 2021, Defendant filed a motion to dismiss. Pursuant to Civil Local Rule 7-3(a),

                                  15   Plaintiff’s opposition was due 14 days after the motion was filed, which was July 26, 2021.

                                  16            To date, Plaintiff has not filed an opposition or statement of non-opposition. Pursuant to

                                  17   the undersigned’s standing order, “[t]he failure of the opposing party to file a memorandum of

                                  18   points and authorities in opposition to any motion shall constitute consent to the granting of the

                                  19   motion.” (Judge Westmore’s General Standing Order ¶ 23.)

                                  20            Accordingly, Plaintiff is ordered, on or before August 20, 2021, 1) to file an opposition or

                                  21   statement of non-opposition to the pending motion, and 2) to file a response to this order to show

                                  22   cause explaining why the opposition was not timely filed. These shall be filed as separate

                                  23   documents. Should an opposition be filed, Defendant may file a reply on or before August 27,

                                  24   2021.

                                  25            Plaintiff is advised that the failure to file both an opposition and a response to this order to

                                  26   show cause will result in the motion to dismiss being granted as unopposed and without leave to

                                  27   amend, and the case being dismissed with prejudice.

                                  28   ///
                                          Case 4:21-cv-03557-KAW Document 22 Filed 08/04/21 Page 2 of 2




                                   1         Finally, the August 19, 2021 hearing on the motion to dismiss is continued to October 7,

                                   2   2021 at 1:30 PM.

                                   3         IT IS SO ORDERED.

                                   4   Dated: August 4, 2021
                                                                                          __________________________________
                                   5                                                      KANDIS A. WESTMORE
                                   6                                                      United States Magistrate Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
